Exhibit 10.2

Execution Copy

[g184791mn01i001.gif]MUTUAL SETTLEMENT AGREEMENT AND RELEASE

THIS MUTUAL SETTLEMENT AGREEMENT AND RELEASE (This “Settlement Agreement”) is
entered into as of this 17th day of August, 2006 by and among Real Mex
Restaurants, Inc., a Delaware corporation (“Real Mex Restaurants”), CKR
Acquisition Corp., a Delaware corporation (“CKR, and, together with Real Mex
Restaurants, “Real Mex”), J.W.Childs Equity Partners, L.P., a Delaware limited
partnership (“JW Childs Partners”) and JWC Chevys Co-Invest, LLC, a Delaware
limited liability company (“JWC”, and together with JW Childs Partners, “JW
Childs”).

WHEREAS, Real Mex, JW Childs Partners and certain other parties are party to an
Asset Purchase Agreement dated as of October 13, 2004 (the “Asset Purchase
Agreement”);

WHEREAS, on November 18, 2004, the Bankruptcy Court for the Northern District of
California, Oakland Division entered an order approving the sale of
substantially all of the assets of the Debtors (as such term is defined in the
Asset Purchase Agreement) to CKR pursuant to the terms of the Asset Purchase
Agreement;

WHEREAS, on January 18, 2005, the Closing (as such term is defined in the Asset
Purchase Agreement) occurred and at the Closing Real Mex Restaurants issued
certain equity securities to JW Childs pursuant to Section 2.1(a) and 6.4 of the
Asset Purchase Agreement (including shares of Real Mex Restaurant’s Series A
12.5% Cumulative Compounding Preferred Stock, par value $.001 per share (the
“Series A Preferred Stock”), Series B 13.5% Cumulative Compounding Preferred
Stock, par value $.001 per share (the “Series B Preferred Stock”) and Series C
15% Cumulative Compounding Participating Preferred Stock, par value $.001 per
share (the “Series C Preferred Stock,” and together with the Series A Preferred
Stock and Series B Preferred Stock, the “Preferred Shares”);

WHEREAS, pursuant to Section 5 of the Indemnification Agreement, dated as of
October 13, 2005, by and among Real Mex Restaurants, CKR and JW Childs Partners
(the “Indemnification Agreement”), JW Childs Partners has agreed to indemnify
Real Mex in connection with certain matters;

WHEREAS, (i) Real Mex has asserted certain indemnification claims against JW
Childs pursuant to Section 5 of the Indemnification Agreement as described in
the letters from Real Mex to JW Childs dated as of January 9, 2005, April 8,
2006 and April 17, 2006 (the “Indemnification Claims”) and (ii) JW Childs has
asserted that Real Mex did not issue the correct amount of Preferred Shares to
JWC at the Closing and therefore is required pursuant to the terms of the Asset
Purchase Agreement to issue to JW Childs additional Preferred Shares (the
“Preferred Shares Claims”);

WHEREAS, the parties have asserted differing positions with respect to the
Indemnification Claims and the Preferred Shares Claims, which differences could
lead to


--------------------------------------------------------------------------------




litigation, and the parties believe that it is in the best interests of these
parties and their respective constituencies to compromise and settle the
controversies related to such matters;

WHEREAS, the parties have agreed to resolve their disputes by having Real Mex
Restaurants issue shares of Series A Preferred Stock, Series B Preferred Stock
and Series D Preferred Stock to JW Childs in the amount of the shortfall claimed
by JW Childs less approximately $895,000 as consideration to resolve the
Indemnification Claims; and

WHEREAS, on or prior to the date hereof, Real Mex Restaurants has approved and
adopted the Certificate of Increase of Shares Designated as Series A Preferred
Stock and Series B Preferred Stock and the Certificate of Designation,
Preference and Rights of Series D 15% Cumulative Compounding Preferred Shares
(the “Series D Preferred Stock”), attached hereto as Exhibit A and Exhibit B,
respectively.

NOW THEREFORE, in consideration of and in reliance upon the terms and conditions
herein contained, as well as other good and valuable consideration, the receipt
of which is hereby acknowledged, the parties agree as follows:


1.             WITHIN THREE (3) BUSINESS DAYS AFTER THE DATE HEREOF BUT IN NO
EVENT LATER THAN IMMEDIATELY PRIOR TO THE EFFECTIVENESS OF THE MERGER, REAL MEX
RESTAURANTS SHALL ISSUE TO EACH OF JW CHILDS PARTNERS AND JWC THE NUMBER OF
SHARES OF SERIES A PREFERRED STOCK, SERIES B PREFERRED STOCK AND SERIES D
PREFERRED STOCK OF REAL MEX RESTAURANTS SET FORTH OPPOSITE EACH SUCH PARTY’S
NAME ON SCHEDULE 1 HERETO (THE “ADDITIONAL SHARES”).  REAL MEX RESTAURANTS SHALL
FILE THE CERTIFICATE OF DESIGNATION OF SERIES D PREFERRED STOCK OF REAL MEX
RESTAURANTS WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B, WHICH FILING IS A CONDITION
OF JW CHILDS’ OBLIGATIONS HEREUNDER.  THE PARTIES HEREBY AGREE THAT (X) THE DATE
OF ISSUANCE OF THE ADDITIONAL SHARES SHALL BE THE DATE HEREOF AND (Y) SUCH
ADDITIONAL SHARES SHALL BEGIN TO ACCRUE DIVIDENDS FROM AND AFTER THE DATE
HEREOF.  THE AGGREGATE LIQUIDATION PREFERENCE FOR THE ADDITIONAL SHARES AS OF
THE DATE OF ISSUANCE THEREOF WILL BE $5,682,763.  ALL OF THE PREFERRED SHARES
ACCRUE DIVIDENDS AT THE STATED RATES SET FORTH IN THE APPLICABLE CERTIFICATE OF
DESIGNATION FOR SUCH PREFERRED SHARES FROM THE DATE OF ISSUANCE OF SUCH SHARES. 
JW CHILDS HEREBY AGREES THAT RECEIPT OF THE ADDITIONAL SHARES CONSTITUTES THE
FULL SATISFACTION OF THE PREFERRED SHARES CLAIMS AND THAT, UPON RECEIPT BY JW
CHILDS OF THE ADDITIONAL SHARES, JW CHILDS SHALL NOT HAVE ANY FURTHER RIGHT TO
ANY ADDITIONAL EQUITY SECURITIES OF REAL MEX RESTAURANTS AND NO FURTHER PAYMENTS
OF ANY KIND SHALL BE DUE FROM OR PAYABLE BY REAL MEX WITH RESPECT TO THE
PREFERRED SHARES CLAIMS OR THE JW CHILDS RELEASED CLAIMS (AS DEFINED BELOW).  
REAL MEX HEREBY AGREES THAT THE ACCEPTANCE BY JW CHILDS OF THE ADDITIONAL SHARES
AS FULL SATISFACTION OF PREFERRED SHARES CLAIMS CONSTITUTES THE FULL
SATISFACTION OF THE INDEMNIFICATION CLAIMS AND THAT, UPON RECEIPT BY JW CHILDS
OF THE ADDITIONAL SHARES, NO FURTHER PAYMENTS OF ANY KIND SHALL BE DUE FROM OR
PAYABLE BY JW CHILDS WITH RESPECT TO THE INDEMNIFICATION CLAIMS OR THE REAL MEX
RELEASED CLAIMS.


2.             JW CHILDS HEREBY RELEASES, DISCHARGES AND FOREVER HOLDS HARMLESS
EACH OF REAL MEX RESTAURANTS AND CKR AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
STOCKHOLDERS, AFFILIATES, PARTNERS, SUBSIDIARIES, DIVISIONS, DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, AND ADVISORS,

2


--------------------------------------------------------------------------------





AND THE HEIRS, EXECUTORS, AND PERSONAL REPRESENTATIVES OF EACH OF THE FOREGOING
(THE “REAL MEX RELEASED PARTIES”) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION, SUITS, DEBTS, ACCOUNTS, BILLS, LIABILITIES, CONTRACTS,
CONTROVERSIES, AGREEMENTS, PROMISES, DAMAGES AND/OR OBLIGATIONS OF ANY NATURE
WHATSOEVER, FROM THE BEGINNING OF TIME AND RUNNING TO AND INCLUDING THE DATE OF
EXECUTION OF THIS SETTLEMENT AGREEMENT, WHETHER KNOWN OR UNKNOWN, ARISING FROM,
RELATING TO, OR PERTAINING TO THE INDEMNIFICATION CLAIMS, THE ASSET PURCHASE
AGREEMENT AND THE INDEMNIFICATION AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS FOR BREACH OF CONTRACT, MISREPRESENTATION, FRAUD, BREACH OF DUTY,
NEGLIGENCE, “BAD FAITH” OR VIOLATION OF STATUTE OR REGULATION (TO THE EXTENT
PERMITTED BY LAW) (COLLECTIVELY, THE “JW CHILDS RELEASED CLAIMS”).  FOR THE
AVOIDANCE OF DOUBT, THE RELEASE IN THIS PARAGRAPH 2 (X) EXCLUDES CLAIMS OF JW
CHILDS TO THE EXTENT SUCH CLAIMS ARE COMMON TO ALL STOCKHOLDERS OF REAL MEX
RESTAURANTS, (Y) EXCLUDES THE REPRESENTATION AND WARRANTY CONTAINED IN SECTION
2(A)(IV) OF THE INDEMNIFICATION AGREEMENT (PROVIDED HOWEVER, THAT THE PROVISIONS
OF THIS CLAUSE (Y) SHALL TERMINATE UPON THE EFFECTIVE TIME (AS SUCH TERM IS
DEFINED IN THE MERGER AGREEMENT (AS DEFINED BELOW)), AND (Z) NOTHING IN THE
SETTLEMENT AGREEMENT SHALL LIMIT OR MODIFY THE PREEMPTIVE RIGHTS OF JW CHILDS
PURSUANT TO SECTION 6 OF THE JOINDER AGREEMENT DATED AS OF JANUARY 11, 2005, BY
AND AMONG REAL MEX RESTAURANTS, INC., J.W. CHILDS, EQUITY PARTNERS, L.P., JWC
CO-INVEST, LLC, BRUCKMANN, ROSSER, SHERRILL & CO., L.P. AND BRUCKMANN, ROSSER,
SHERRILL & CO. II, L.P.


3.             JW CHILDS FURTHER COVENANTS TO NOT SUE, INSTITUTE OR PARTICIPATE
IN ANY CLAIM, DEMAND, SUIT, PROCEEDING, ARBITRATION OR ANY ACTION OR PROCEEDING
IN LAW OR EQUITY AGAINST THE REAL MEX RELEASED PARTIES, IN ANY WAY RELATING TO
OR ARISING OUT OF THE JW CHILDS’ RELEASED CLAIMS.  JW CHILDS FURTHER AGREES TO
REIMBURSE ALL COSTS, EXPENSES AND ATTORNEYS’ FEES INCURRED BY THE REAL MEX
RELEASED PARTIES IN THE EVENT OF ANY BREACH BY JW CHILDS OF THE COVENANTS
CONTAINED IN THIS PARAGRAPH 3.


4.             REAL MEX HEREBY RELEASES DISCHARGES AND FOREVER HOLDS HARMLESS JW
CHILDS PARTNERS AND JWC AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, STOCKHOLDERS,
AFFILIATES, PARTNERS, SUBSIDIARIES, DIVISIONS, DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS, AND ADVISORS, AND THE HEIRS, EXECUTORS AND PERSONAL
REPRESENTATIVES OF EACH OF THE FOREGOING (THE “JW CHILDS RELEASED PARTIES”) FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, DEBTS,
ACCOUNTS, BILLS, LIABILITIES, CONTRACTS, CONTROVERSIES, AGREEMENTS, PROMISES,
DAMAGES AND/OR OBLIGATIONS OF ANY NATURE WHATSOEVER, FROM THE BEGINNING OF TIME
AND RUNNING TO AND INCLUDING THE DATE OF EXECUTION OF THIS SETTLEMENT AGREEMENT,
WHETHER KNOWN OR UNKNOWN, ARISING FROM, RELATING TO, OR PERTAINING TO THE
INDEMNIFICATION CLAIMS, THE ASSET PURCHASE AGREEMENT AND THE INDEMNIFICATION
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR BREACH OF CONTRACT,
MISREPRESENTATION, FRAUD, BREACH OF DUTY, NEGLIGENCE, “BAD FAITH” OR VIOLATION
OF STATUTE OR REGULATION (TO THE EXTENT PERMITTED BY LAW) (COLLECTIVELY, THE
“REAL MEX RELEASED CLAIMS”); PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN
SHALL OPERATE TO RELEASE ANY CLAIM, DEMAND, CAUSE OF ACTION, SUIT, DEBT,
ACCOUNT, BILL, LIABILITY, CONTRACT, CONTROVERSIES, AGREEMENT, PROMISE, DAMAGE
AND/OR OBLIGATION OF ANY NATURE WHATSOEVER, ARISING FROM, RELATING TO, OR
PERTAINING TO SECTION 2.1(F) OF THE ASSET PURCHASE AGREEMENT.  THE REAL MEX
RELEASED CLAIMS AND THE JW CHILDS RELEASED CLAIMS ARE COLLECTIVELY REFERRED TO
HEREIN AS THE “RELEASED CLAIMS”).


5.             REAL MEX FURTHER COVENANTS TO NOT SUE, INSTITUTE OR PARTICIPATE
IN ANY CLAIM, DEMAND, SUIT, PROCEEDING, ARBITRATION OR ANY ACTION OR PROCEEDING
IN LAW OR EQUITY AGAINST THE JW

3


--------------------------------------------------------------------------------





CHILDS RELEASED PARTIES, IN ANY WAY RELATING TO OR ARISING OUT OF THE REAL MEX
RELEASED CLAIMS.  REAL MEX FURTHER AGREES TO REIMBURSE ALL COSTS, EXPENSES AND
ATTORNEYS’ FEES INCURRED BY THE JW CHILDS RELEASED PARTIES IN THE EVENT OF ANY
BREACH OF THE COVENANTS BY REAL MEX CONTAINED IN THIS PARAGRAPH 5.


6.             REAL MEX REPRESENTS AND WARRANTS THAT IT HAS PAID (OR WILL PAY)
THE PERSONAL PROPERTY TAXES DESCRIBED ON SCHEDULE 2 HERETO.  REAL MEX ALSO
COVENANTS NOT TO SUE, INSTITUTE OR PARTICIPATE IN ANY CLAIM, DEMAND, SUIT,
PROCEEDING, ARBITRATION OR ANY ACTION OR PROCEEDING IN LAW OR EQUITY AGAINST THE
SELLERS (AS THAT TERM IS USED IN THE ASSET PURCHASE AGREEMENT) OR THE DEBTORS,
THE TRUST ESTATE, THE TRUST AND/OR THE TRUSTEE IN IN RE CHEVYS, INC. ET AL.,
CASE NO. 03-45879 RN11 (BNKR. N.D. CAL) (AS JOINTLY ADMINISTERED) ARISING OUT OF
THE INDEMNIFICATION CLAIMS.


7.             EACH OF JW CHILDS PARTNERS AND JWC AGREES THAT IT WILL VOTE OR
EXECUTE CONSENTS IN RESPECT OF EACH SHARE OF CAPITAL STOCK OF REAL MEX
RESTAURANTS (INCLUDING, WITHOUT LIMITATION, THE ADDITIONAL SHARES) WITH RESPECT
TO WHICH IT HAS VOTING POWER AT THE TIME OF A STOCKHOLDERS MEETING OR REQUEST
FOR CONSENT (AND SHALL CAUSE EACH DIRECTOR OF REAL MEX RESTAURANTS WHICH IT
SHALL HAVE THE POWER TO APPOINT OR DESIGNATE AT THE TIME OF A BOARD OF DIRECTORS
MEETING OR REQUEST FOR CONSENT, TO VOTE OR EXECUTE CONSENTS) IN FAVOR OF THE
PROPOSED MERGER INVOLVING RM RESTAURANT HOLDINGS CORP (OR OTHER AFFILIATES OF
SUN CAPITAL PARTNERS GROUP IV, INC.) AND REAL MEX RESTAURANTS (THE “MERGER”),
UPON THE TERMS SET FORTH IN THE MERGER AGREEMENT SUBSTANTIALLY IN THE FORM
ATTACHED AS EXHIBIT C HERETO (THE “MERGER AGREEMENT”).  ADDITIONALLY, EACH OF JW
CHILDS PARTNERS AND JWC HEREBY WAIVES ANY AND ALL APPRAISAL, DISSENTERS AND
SIMILAR RIGHTS THAT IT MAY HAVE WITH RESPECT TO SUCH MERGER, PROVIDED THE MERGER
IS CONSUMMATED PURSUANT TO THE MERGER AGREEMENT.


8.             FOLLOWING THE CONSUMMATION OF THE MERGER, IN THE EVENT THAT JW
CHILDS SHALL BE OBLIGATED PURSUANT TO SECTION 2.1(F)(III) OF THE ASSET PURCHASE
AGREEMENT TO RETURN AN AMOUNT OF STOCK CONSIDERATION TO REAL MEX RESTAURANTS TO
SATISFY EXCESS ADMINISTRATIVE AND EXIT COSTS (AS SUCH TERM IS DEFINED IN THE
ASSET PURCHASE AGREEMENT), IN LIEU OF RETURNING SUCH STOCK CONSIDERATION, JW
CHILDS SHALL PROMPTLY PAY AN EQUIVALENT AMOUNT IN CASH TO REAL MEX RESTAURANTS
(CALCULATED IN ACCORDANCE WITH SECTION 2.1(F)(II)(C) OF THE ASSET PURCHASE
AGREEMENT).


9.             EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT THIS SETTLEMENT
AGREEMENT INVOLVES A COMPROMISE SETTLEMENT OF CERTAIN CLAIMS AND DISPUTES
BETWEEN THE PARTIES AND THAT THE AGREEMENTS, COVENANTS, PROVISIONS, TERMS AND
CONDITIONS IN THIS SETTLEMENT AGREEMENT SHALL NOT CONSTITUTE OR BE DEEMED TO BE
AN ADMISSION OF ANY LIABILITY, FAULT, OR RESPONSIBILITY WHATSOEVER ON THE PART
OF ANY PARTY HERETO.  THIS SETTLEMENT AGREEMENT SHALL NOT BE ADMISSIBLE AS
EVIDENCE IN ANY ACTION EXCEPT AN ACTION TO INTERPRET OR ENFORCE THIS SETTLEMENT
AGREEMENT, INCLUDING ANY AMENDMENTS AND MODIFICATIONS THERETO.


10.           EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT THIS SETTLEMENT
AGREEMENT IS A COMPLETE COMPROMISE OF MATTERS INVOLVING DISPUTED ISSUES OF LAW
AND FACT AND FULLY ASSUMES THE RISK THAT THE INVESTIGATION CONDUCTED, IF ANY,
RELATING TO THE CLAIMS RELEASED PURSUANT TO THIS SETTLEMENT AGREEMENT, MAY BE
INADEQUATE AND THAT THE FACTS WITH RESPECT TO WHICH THIS SETTLEMENT AGREEMENT IS
EXECUTED MAY HEREAFTER BY FOUND TO BE DIFFERENT FROM THE

4


--------------------------------------------------------------------------------





FACTS THAT EACH PARTY NOW BELIEVES TO BE TRUE.  EACH PARTY ASSUMES THE RISK OF
SUCH POSSIBLE DIFFERENCES OF FACTS AND HEREBY AGREES THAT THIS SETTLEMENT
AGREEMENT SHALL REMAIN IN EFFECT, NOTWITHSTANDING SUCH DIFFERENCES OF FACT.


11.           THE PARTIES HERETO REPRESENT AND WARRANT TO THE OTHER THAT (I)
THAT THEY HAVE ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO AND EXECUTE THIS
SETTLEMENT AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
(II) THIS SETTLEMENT AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED
BY SUCH PARTY AND CONSTITUTES THE LEGAL AND VALID OBLIGATION OF EACH SUCH PARTY,
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS.  EACH OF REAL MEX
AND JW CHILDS REPRESENTS AND WARRANTS THAT SUCH PARTY IS THE OWNER OF ITS
RESPECTIVE RELEASED CLAIMS AND HAS NOT ASSIGNED ANY INTEREST IN THEM.  EACH OF
REAL MEX AND JW CHILDS SHALL INDEMNIFY AND HOLD HARMLESS THE OTHER WITH RESPECT
TO ANY ACTION BROUGHT BY ANY ALLEGED ASSIGNEE OF THEIR RESPECTIVE INTERESTS IN
THE RELEASED CLAIMS.


12.           IT IS THE INTENTION OF REAL MEX AND JW CHILDS, AND EACH OF THEM,
IN EXECUTING THIS SETTLEMENT AGREEMENT, THAT THIS INSTRUMENT SHALL BE EFFECTIVE
AS A FULL AND FINAL ACCORD AND SATISFACTION, AND A GENERAL RELEASE BY EACH SUCH
PARTY OF EACH AND EVERY RELEASED MATTER.  IN FURTHERANCE OF THIS INTENTION, REAL
MEX AND JW CHILDS, AND EACH OF THEM, FOR THEMSELVES AND THEIR AGENTS, SUCCESSORS
AND ASSIGNS, AND EACH OF THEM, EXPRESSLY WAIVE ANY AND ALL RIGHTS UNDER SECTION
1542 OF THE CALIFORNIA CIVIL CODE (OR ANY OTHER SIMILAR LAW OR REGULATION) WITH
RESPECT TO THE RELEASED MATTERS, WHICH PROVIDES AS FOLLOWS:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


13.           THIS SETTLEMENT AGREEMENT CONSTITUTES, EMBODIES AND CONTAINS THE
ENTIRE AGREEMENT OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND SUPERSEDES ALL OTHER AGREEMENTS, UNDERSTANDINGS, REPRESENTATIONS OR
UNDERTAKINGS, WHETHER ORAL OR WRITTEN, BETWEEN THE PARTIES RELATING TO THE
MATTERS DESCRIBED HEREIN.  THE PARTIES AGREE AND REPRESENT THAT NO PROMISES OR
REPRESENTATIONS OF ANY KIND APART FROM THOSE EXPRESSED OR STATED IN THIS
SETTLEMENT AGREEMENT HAVE BEEN MADE TO INDUCE ANY PARTY TO ENTER INTO THIS
SETTLEMENT AGREEMENT.


14.           THIS SETTLEMENT AGREEMENT HAS BEEN PREPARED, AND NEGOTIATIONS IN
CONNECTION THEREWITH HAVE BEEN CARRIED ON, BY THE JOINT EFFORTS OF THE
RESPECTIVE COUNSEL FOR THE PARTIES, AND IS NOT TO BE CONSTRUED STRICTLY FOR OR
AGAINST ANY OF THE PARTIES HERETO.


15.           THIS SETTLEMENT AGREEMENT MAY NOT BE AMENDED OR MODIFIED, EXCEPT
BY MEANS OF A WRITTEN AGREEMENT SIGNED BY EACH OF THE PARTIES HERETO.


16.           THIS SETTLEMENT AGREEMENT, AND THE TERMS, OBLIGATIONS AND
PROVISIONS HEREOF, SHALL BE BINDING UPON, AND SHALL INURE TO THE BENEFIT OF, THE
PARTIES HERETO, AND THEIR RESPECTIVE SUCCESSORS, EXECUTORS, ADMINISTRATORS AND
ASSIGNS.


17.           THIS SETTLEMENT AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLE OF CONFLICT OF LAWS.


17.           THIS SETTLEMENT AGREEMENT MAY BE EXECUTED IN MULTIPLE ORIGINALS OR
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL PURPOSES, BUT
ALL SUCH MULTIPLE

5


--------------------------------------------------------------------------------





ORIGINALS OR COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  FACSIMILE AND PDF COPIES OF THE PARTIES’ SIGNATURES TO THIS
SETTLEMENT AGREEMENT SHALL BE CONSIDERED ORIGINALS FOR ALL PURPOSES.

6


--------------------------------------------------------------------------------


Execution Copy

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed this Settlement Agreement as of this 17th day of August, 2006.

 

 

REAL MEX RESTAURANTS, INC. [g184791mn02i001.gif]

 

 

 

 

 

 

 

 

By:

/s/ Steven L. Tanner

 

 

 

 

Name: Steven L. Tanner

 

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

CKR ACQUISITION CORP

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frederick Wolfe

 

 

 

 

Name:  Frederick Wolfe

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

J.W. CHILDS EQUITY PARTNERS, L.P.

 

 

 

 

 

 

 

 

By:

J.W. Childs Advisors, L.P., its
General Partner

 

 

 

 

 

 

 

 

By:

J.W. Childs Associates, L.P., its General
Partner

 

 

 

 

 

 

 

 

By:

J.W. Childs Associates, Inc., its General
Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Teschke

 

 

 

 

Name:  Jeffrey J. Teschke

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

JWC CHEVYS CO-INVEST, LLC

 

 

 

 

 

 

 

 

By:

J.W. Childs Associates, L.P., its Manager

 

 

 

 

 

 

 

 

By:

J.W. Childs Associates, Inc., its General
Partner

 


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

By:

/s/ Jeffrey J. Teschke

 

 

 

 

Name:  Jeffrey J. Teschke

 

 

 

 

Title: Vice President

 

 

8


--------------------------------------------------------------------------------